USCA11 Case: 19-13018     Date Filed: 08/23/2021   Page: 1 of 65



                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 19-13018
                           ________________________

                     D.C. Docket No. 1:18-cr-20684-RNS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

TAMARA JEUNE,
a.k.a. Tamara Voltaire,

                                                            Defendant-Appellant.

                           ________________________

                                 No. 19-14890
                           ________________________

                     D.C. Docket No. 1:18-cr-20684-RNS-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

TAMARA JEUNE,
          USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 2 of 65




                                                                Defendant-Appellant.

                            ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (August 23, 2021)

Before MARTIN, ROSENBAUM, and LUCK, Circuit Judges.

PER CURIAM:

      A jury convicted Defendant-Appellant Tamara Jeune of one count of

conspiracy to defraud the government, in violation of 18 U.S.C. § 286, one count of

filing false tax returns, in violation of 18 U.S.C. § 287, and three counts of assisting

and advising in the preparation of false tax returns, in violation of 26 U.S.C. §

7206(2). Jeune now appeals her convictions, the $398,021 in restitution to the

Internal Revenue Service (“IRS”) that the district court ordered, and her sentence of

180 months of imprisonment.

      After careful review and with the benefit of oral argument, we conclude that

the evidence supports Jeune’s convictions and calculated restitution amount, so we

affirm in part. But we find clear error in the district court’s imposition of a two-

point enhancement for obstruction of justice, so we vacate Jeune’s sentence and

remand for resentencing.



                                           2
           USCA11 Case: 19-13018          Date Filed: 08/23/2021       Page: 3 of 65



                                   I. BACKGROUND 1

       This appeal derives from conduct that occurred between January 19, 2011,

and October 3, 2016. But to put that conduct into context, we begin with background

on Jeune’s tax-preparation businesses, two of which are relevant to Jeune’s appeal.

We also review Jeune’s 2009 tax-fraud conviction because the government used it

in the presentation of its case at trial, and that fact underlies part of Jeune’s claims

on appeal.

A.     2009 Tax Fraud Conviction

       We start by emphasizing that Jeune was not indicted in the present case for

the conduct we discuss in this section. Nevertheless, because the district court

authorized certain uses of and the government relied on the information we

summarize below, and because Jeune’s appellate challenges address that

circumstance, we review Jeune’s prior tax-preparation problems.

       Since the early 2000s, Jeune has professionally prepared tax returns in South

Florida. Her first tax-preparation business, Accounting Advisors Group, operated

out of Miami and Fort Pierce, Florida. In 2005, Accounting Advisors Group was

behind the preparation of thirty falsified individual tax returns for the 2004 calendar

year. On behalf of their unsuspecting clients, Jeune and her sister Dorothy prepared



       1
         We take these facts from the evidence adduced at trial, which we view in the light most
favorable to the government. See United States v. Calderon, 127 F.3d 1314, 1324 (11th Cir. 1997).
                                               3
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 4 of 65



and submitted individual income-tax returns supported by W-2s with altered

withholding amounts and by 1040s with falsified deductions for substantial

expenses. They filed these documents to generate larger tax refunds.

      In 2009, Jeune was indicted on thirty counts of willfully assisting in the

preparation of false tax returns in violation of 26 U.S.C. § 7206(2). She pled guilty

that same year to one count of the indictment for her willful assistance in the

preparation and submission of an individual income-tax return that included a W-2

with falsified wage-withholding amounts. The district court in that case sentenced

Jeune to 18 months in prison to be followed by one year of supervised release.

      It also imposed special conditions on Jeune’s year of supervised release. As

relevant here, Jeune had to obtain prior written approval from the court before

entering any self-employment, and she could not operate, act as a consultant, or be

employed in any tax-preparation-services business. After serving a reduced prison

sentence of nine months, Jeune was released from custody, and her term of

supervised release ran from February 10, 2010, until February 9, 2011.

B.    Investment Equity Development, Inc.

      The present tax-fraud charges arose from Jeune’s tax-preparation business,

Investment Equity Development, Incorporated, and another business that occupied

the same building, Jacob G. Jeune, Professional Association, named after Jeune’s

son. On September 4, 2007, Jeune incorporated Investment Equity as a professional-


                                         4
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 5 of 65



tax-preparation business located at 111 NW 183rd Street, Miami, Florida. She listed

herself as its registered agent and vice president and opened a SunTrust bank account

under Investment Equity’s name. She also listed on at least three individual income-

tax returns that her occupation was “office manager” and “bookkeeper” and that

Investment Equity was her employer and tax preparer.

      At some point, Investment Equity became inactive because of its failure to

timely file the proper paperwork with the State of Florida. But on May 6, 2009,

Jeune filed paperwork to reinstate Investment Equity, listing the same mailing

address and keeping her original titles as registered agent and vice president. Only

this time, Jeune identified Nicole Jeune as the director of Investment Equity.

Notably, Jeune reinstated Investment Equity just one week before she was sentenced

for her 2009 tax-fraud conviction.

      While Jeune was serving her sentence, the oddities at Investment Equity

continued. At the time, Investment Equity paid for a commercial-tax-preparation

program provided by Drake Software.          Drake Software tracks the electronic

transmission of tax returns by business, tax preparer, and electronic filing

identification number (“EFIN”), which is necessary for business providers to be able

to electronically file tax returns with the IRS. During the nine months Jeune was

incarcerated, Drake recorded at least 67 tax returns filed by someone from




                                         5
         USCA11 Case: 19-13018        Date Filed: 08/23/2021   Page: 6 of 65



Investment Equity using the EFIN 654945, a number Draft Software (incorrectly)

associated with belonging to Jeune.

      Drake Software also logs the calls that tax professionals make to its customer-

support line. While Jeune was incarcerated, Drake Software’s call logs indicate that

22 calls were made on behalf of Investment Equity by someone identifying as

“Tamara” with the EFIN 654945. Adding further to the mystery, the EFIN 654945

actually belonged to Jeune’s ex-husband, Louis Voltaire.

      After Jeune completed her prison sentence, as we have mentioned, by the

terms of her supervised release, she could not work at Investment Equity or any tax-

preparation business during her one year supervised-release period, which ended on

February 9, 2011. But Jeune faced another consequence of her 2009 tax-fraud

conviction. As a recently convicted felon, she could not maintain or apply for an

EFIN. That was so because an individual or person on behalf of a business must

pass a criminal background check to obtain and maintain an EFIN and electronically

file taxes with the IRS. In contrast, a preparer tax identification number (“PTIN”),

which does not require a criminal background check, is used to identify individual

professionals who prepare IRS tax returns or claims for refund. But EFIN holders

are the only ones authorized to transmit tax returns through the IRS’s electronic

filing system.




                                          6
            USCA11 Case: 19-13018         Date Filed: 08/23/2021       Page: 7 of 65



       So after her release from prison, Jeune could serve in only a limited capacity

with Investment Equity.          According to her 2011 tax return, she returned to

Investment Equity as an “office manager” earning an annual salary of $67,000.

C.     IRS Civil and Criminal Investigations

       1.     2011 IRS Civil Audit of IED

       About six months after Jeune’s completion of her supervised-release period,

trouble hit Investment Equity. In August 2011, the IRS began a civil audit of the

firm for its delinquent business and corporate tax filings.                The investigation

originated in New York because Jeune’s uncle, Lionnel Meronne, lived there and

was listed as Investment Equity’s president in its 2011 articles of incorporation. But

Meronne informed the IRS that he did not prepare taxes or own Investment Equity

located in Florida; his niece Jeune did.

       So Florida-based IRS Auditor Ava-Marie Schmergel audited Investment

Equity to verify the accuracy of business tax returns, collect money owed for tax

liabilities, and impose any civil penalties. As Investment Equity’s registered agent,

Jeune initially responded on the company’s behalf to the IRS’s civil audit inquiries

and request for documents.2




       2
          Between 2009 and 2011, Jeune signed on behalf of Investment Equity for corporate and
partnership income-tax returns. On corporate tax returns, she listed herself and her uncle as the
“corporate representatives” of Investment Equity. On partnership income-tax returns, she listed
herself as a “domestic partner” of Investment Equity.
                                               7
           USCA11 Case: 19-13018         Date Filed: 08/23/2021     Page: 8 of 65



       During a phone call with Schmergel, Jeune explained that she managed and

ran Investment Equity’s business, which prepared on average 200 tax returns per

year. She stated that the business was a partnership in which she split ownership

with her uncle Meronne. She also falsely claimed that she already provided the

delinquent employment and income-tax returns to the IRS, but the IRS had proof

that she had not.

       Schmergel soon uncovered tax returns indicating that Jeune’s ex-husband

Voltaire worked as a tax preparer and obtained an EFIN to electronically file taxes

at Investment Equity.3 Schmergel spoke with Jeune and Voltaire by phone to ask

about the daily operations of the business, such as how fees were charged, who

prepared the tax returns, how returns were prepared, and the type of tax-preparation

software used. Over the course of these conversations, the explanations about

Voltaire’s and Jeune’s roles at Investment Equity were inconsistent and

contradictory.

       For instance, in January 2012, Voltaire spoke with Schmergel by phone and

stated that he did not prepare any tax returns. A few days later, during another phone

call, Voltaire changed his mind, claiming that he misunderstood Schmergel’s initial

questions and that he did in fact prepare tax returns at Investment Equity. When



       3
         Voltaire and Jeune formally divorced on July 22, 2011, though they had been separated
for years before that.
                                              8
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 9 of 65



Schmergel followed up on his involvement, Voltaire could not answer basic

questions, such as Investment Equity’s physical address, the digits of the EFIN and

PTIN assigned to his name, and the type of tax-preparation software he used.

      Schmergel then met with Voltaire and Jeune at Investment Equity’s office,

and both continued to maintain that Voltaire prepared tax returns for the business.

They even signed affidavits attesting that Voltaire prepared tax-returns, ran the day-

to-day operations, and accessed Investment Equity’s bank accounts. But as the

interview progressed, Voltaire could provide only surface-level responses to the IRS

auditors’ technical questions about Investment Equity’s operations and tax-

preparation procedures. Although Jeune attempted to jump in and answer on

Voltaire’s behalf, the auditors intervened and insisted that Voltaire answer. He could

not. Perhaps the strongest indication that Voltaire couldn’t have professionally

prepared tax returns for others was his admission to not reporting on his tax returns

substantial cash payments he received from Investment Equity.

      The stories changed again, and Jeune finally admitted that she and her sister

had prepared and transmitted tax returns at Investment Equity, and Voltaire had not

prepared any returns. Jeune also revealed that many of her family members worked




                                          9
           USCA11 Case: 19-13018        Date Filed: 08/23/2021       Page: 10 of 65



for her at Investment Equity. 4 She claimed her brother George prepared taxes, even

though none of the documents indicated that he did.

       After Schmergel informed Jeune and Voltaire about the consequences of

committing perjury, Jeune prepared new affidavits for herself and Voltaire reflecting

their true roles at Investment Equity, and they respectively signed them under

penalty of perjury. Voltaire and Jeune stated in these affidavits that “MOST OF

THE PAPER WORK DAY TO DAY . . . IS HAND[]LED BY . . . TAMARA

JEUNE,” in response to the question, “WHO RUNS BUSINESS DAY-TO-DAY?”

They also both attested that Jeune had access to the business’s bank accounts from

2008 through the “PRESENT,” as of the date of the affidavits (February 8, 2012).

       Schmergel also subpoenaed Investment Equity’s bank records, obtained tax

documents filed by employees, reviewed EFINs and PTINs associated with the

business, and cross-checked Information Returns Processing (“IRP”) System data,

which is based on employers’ reporting of taxpayer income and wages, against the

IRS’s internal databases, which are based on individual employees’ reported wages

and earnings.

       Bank records revealed that Meronne and Jeune, as president and vice

president, were authorized signers on Investment Equity’s SunTrust bank accounts


       4
        Later, when asked for Investment Equity’s payroll documents, Jeune listed nine or ten
employees. That list included her brother George, her sister Dorothy, her mother Marie, and her
uncle Meronne.
                                              10
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 11 of 65



ending in “2027” and “1730.” Most of the checks withdrawn from the account bore

what appeared to be Jeune’s signature. Schmergel also noticed that a substantial

number of deposits into the bank accounts were labeled as “U.S. Treasury tax

refunds” and included taxpayer names and Social Security numbers that did not

belong to Meronne or Jeune.

      To determine Investment Equity’s true net income for business-tax liability,

Schmergel performed a reconciliation of the Investment Equity bank records to

reconcile the income coming in and the withdrawals going out. She learned that

about a third of the total IRS tax refund amount deposited in 2009 was never

redistributed to Investment Equity’s taxpayer clients that year, and two-thirds of the

total IRS tax refund amount deposited in 2010 was never redistributed to taxpayer

clients that year. Jeune could not provide Investment Equity’s receipts, invoices,

and proof of distributed IRS refunds.

      Schmergel also reviewed a list of EFINS and PTINS associated with

Investment Equity. The EFIN holders all were within Jeune’s inner circle—her ex-

husband Voltaire, her then-boyfriend Seymour Gordon, and her son Jacob. Voltaire

admitted that he obtained an EFIN and PFIN for Jeune’s use.

      Because of EFIN misuse, Schmergel requested that the IRS terminate

Voltaire’s EFIN on February 2, 2012. Soon after, Jeune called the IRS requesting

that the EFIN be reinstated, but she was told to contact Schmergel directly. So


                                         11
           USCA11 Case: 19-13018     Date Filed: 08/23/2021   Page: 12 of 65



Voltaire called Schmergel and stated that he prepared tax returns, and he wanted his

EFIN to be reinstated. After Voltaire had no luck, Jeune then called Schmergel to

ask that she reinstate Voltaire’s EFIN. She declined.

      But that did not end Investment Equity’s filing of tax returns. During a visit

to Investment Equity, Schmergel observed Jeune’s then-boyfriend Gordon applying

for an EFIN on a computer.         On a later visit, Schmergel noted that Gordon

successfully obtained an EFIN. But taped to an office wall was a 2012 tax-product

training certificate listing Jeune’s name and Gordon’s EFIN. Schmergel informed

the IRS about the misuse of Gordon’s EFIN, and the IRS terminated it on September

7, 2012. Schmergel also observed in plain view on office desks at Investment Equity

W-2s for 2010 and 2011 listing several company names, such as Steven and Steven

Electric, Nickourts International, Chef Creole Cuisine, and Omass Transportation.

These company names became significant in the criminal investigation, discussed

below.

         At the conclusion of the audit in the summer of 2012, Gordon and Jeune were

fined $30,000 for allowing U.S. Treasury checks to be deposited directly into

Investment Equity’s bank account instead of taxpayer bank accounts. Schmergel

then recommended to her advisers that Investment Equity be referred to the IRS

criminal-investigation division.

      2.      2012 IRS Criminal Investigation


                                         12
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 13 of 65



      In July 2012, Special Agent John Bates was assigned to lead the IRS criminal

investigation of Investment Equity. Bates interviewed Jeune, and she admitted to

preparing fifty tax returns at Investment Equity while she was on supervised release

for her 2009 tax-fraud conviction. In a separate interview, Voltaire also conceded

to Bates that he lied during the civil audit and admitted to not preparing tax returns

at Investment Equity.

D.    Present Criminal Charge

      In August 2018, a grand jury charged Jeune with one count of conspiracy to

defraud the government, 18 U.S.C. § 286, four counts of filing false, fictitious, or

fraudulent claims, 18 U.S.C. § 287, and five counts of aiding or assisting in the filing

of false tax returns, 26 U.S.C. § 7206(2). The charges stemmed from tax returns

prepared and filed between January 19, 2011, and October 3, 2016.

      Jeune entered a plea of not guilty and stood trial. The government noted that

Jeune could not obtain an EFIN because of her status as a convicted tax-fraud felon.

So, the government asserted, Jeune ran Investment Equity and Jacob Jeune, P.A., as

her tax-preparation businesses, employed her inner circle of family and friends,

acquired EFINs in some of their names, and continued to prepare and transmit

falsified tax returns to the IRS using those EFINs.

      A recurring pattern emerged in the present tax-fraud scheme: W-2s were

falsified using the same fake businesses, tax deductions were inflated, and individual


                                          13
          USCA11 Case: 19-13018      Date Filed: 08/23/2021    Page: 14 of 65



tax returns claimed substantial business expenses for vehicles and medical and

dental expenses. Tax refunds funneled into Investment Equity bank accounts that

Jeune controlled, and sometimes only a portion or none of the refund went to the

taxpayer. Although Jeune admitted that tax fraud occurred at Investment Equity,

she insisted that other employees had filed the falsified tax returns and controlled

the bank accounts with IRS refund money.

      After a five-day presentation of evidence and before jury deliberations, Jeune

moved for acquittal, which the district court granted in part. It dismissed five of the

ten charges listed in the indictment. The jury found Jeune guilty of the remaining

five charges—one count of conspiracy to defraud the government, in violation of 18

U.S.C. § 286 (Count 1); one count of filing false tax returns, in violation of 18 U.S.C.

§ 287 (Count 4); and three counts of assisting and advising in the preparation of false

tax returns, in violation of 26 U.S.C. § 7206(2) (Counts 6, 8, and 10).

      Following sentencing and restitution hearings, the district court sentenced

Jeune to a total of 180 months’ imprisonment and ordered her to pay $398,021 in

restitution to the IRS. Jeune now appeals her convictions, sentence, and restitution

amount.

                                 II. DISCUSSION

      On appeal, Jeune seeks to reverse her convictions based on evidentiary

challenges or, alternatively, to vacate her sentence and remand for a reduced


                                          14
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 15 of 65



sentence. She makes a total of nine challenges on appeal, and we separate them into

three sections below. First, in Part A, we discuss Jeune’s two evidentiary challenges

to the government’s use of her prior tax-fraud conviction and to the sufficiency of

evidence used to convict her on all counts. Second, in Part B, we address her single

challenge to the method used to calculate the restitution amount owed. And third,

in Part C, we review her five sentencing challenges to Guidelines enhancements and

her argument that her sentence was procedurally and substantively unreasonable.

A.    Evidentiary Challenges

      Jeune challenges the admission of her prior tax-fraud conviction under

Federal Rule of Evidence 404(b). She contends that the government capitalized on

the district court’s Rule 404(b) ruling to introduce superfluous and damaging details

about the underlying facts of her prior conviction and to unfairly characterize her as

a serial tax fraudster. And, Jeune asserts, the probative value of this unnecessary

evidence, which she argues should have included only the prior conviction’s bare

judgment, did not substantially outweigh its prejudicial effect on the jury.

      Jeune also argues that the government did not provide sufficient evidence to

convict her on all counts. Instead, she urges, by misusing her prior conviction, the

government created a scrambled timeline of her 2009 conviction, Investment

Equity’s IRS audit and criminal investigation, and her underlying conduct for the




                                          15
           USCA11 Case: 19-13018     Date Filed: 08/23/2021    Page: 16 of 65



charged offenses to confuse the jury into convicting her for her criminal past. We

address these contentions in turn.

      1.      Rule 404(b)

      We review evidentiary challenges for “a clear abuse of discretion.” United

States v. McNair, 605 F.3d 1152, 1203 n.69 (11th Cir. 2010) (quoting United States

v. US Infrastructure, Inc., 576 F.3d 1195, 1208 (11th Cir. 2009)).

      Prior to trial, the government filed a motion in limine to allow the introduction

of Jeune’s 2009 tax-fraud conviction and the facts underlying that conviction under

Rule 404(b) of the Federal Rules of Evidence. It also sought a ruling authorizing the

government to use the fact that Jeune was on supervised release from her 2009

conviction and was prohibited from engaging in the tax-preparation business when

she allegedly executed the scheme at issue here.

      The district court held a hearing and initially ruled that the evidence was

admissible to prove intent and motive under Rule 404(b) and was “inextricably

intertwined” with Jeune’s continued operation of a tax-preparation business as a

fraudulent scheme. Before closing arguments, upon revisiting the evidentiary ruling

after renewed objections, the district court clarified that the 2009 conviction and

supervised-release violation were admissible for only intent or motive purposes

under Rule 404(b), and the court determined the evidence was not, in fact,

“inextricably intertwined.”


                                         16
         USCA11 Case: 19-13018          Date Filed: 08/23/2021   Page: 17 of 65



       Federal Rule of Evidence 404(b) prohibits using evidence of other crimes to

show that the defendant “acted in accordance” with her alleged bad character. Fed.

R. Evid. 404(b)(1). But evidence of other crimes may be admissible for other

purposes, “such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.

404(b)(1)-(2).

       For evidence of a prior conviction to be admissible under Rule 404(b), “a prior

act (1) must be relevant to an issue other than defendant’s character, (2) must be

sufficiently proven to permit a jury determination that the defendant committed the

act, (3) must have probative value that is not substantially outweighed by undue

prejudice, and (4) must otherwise satisfy Federal Rule of Evidence 403.” United

States v. Nerey, 877 F.3d 956, 974 (11th Cir. 2017). Jeune’s challenges on appeal

relate to only the first and third parts of this test.

       At trial, the government used Jeune’s prior conviction in several ways. It

relied on it in both its opening and closing statements, and it entered it into evidence

through the redacted change-of-plea and sentencing transcripts and the testimony of

retired IRS Agent Andrew Schmidt and Probation Officer Randel Frimet.

              a. Redacted Hearing Transcripts and Witness Testimonies

       We begin with a review of the 404(b) evidence introduced into the record

through witnesses and consider whether that evidence was relevant to an issue other


                                             17
         USCA11 Case: 19-13018        Date Filed: 08/23/2021    Page: 18 of 65



than Jeune’s character. Nerey, 877 F.3d at 974. Evidence is relevant if it tends to

make a fact more or less probable than in the absence of that evidence, and that fact

is consequential in determining the action. Fed. R. Evid. 401.

      Jeune argues that the 404(b) evidence should have been limited to her 2009

guilty plea to one count of willfully assisting in the preparation of false tax returns

in violation of 26 U.S.C. § 7206(2). She maintains that any other evidence—

including the 2009 indictment with thirty counts for willful assistance in the

preparation of false tax returns, the factual proffer of her plea deal, Probation Officer

Fremit’s testimony concerning her sentence and terms of supervisory release, and

IRS Agent Schmidt’s reading into evidence of the plea transcript—was entirely

irrelevant. Instead, she contends, the government introduced this evidence solely to

demonstrate Jeune’s alleged criminal propensity to commit tax fraud.                The

government denies the improper purpose and asserts that the identified evidence was

admissible under Rule 404(b)(2) to prove motive, intent, preparation, and absence

of mistake.

      We agree with the government. Because Jeune entered a “not guilty plea,”

“intent” was “a material issue.” United States v. Delgado, 56 F.3d 1357, 1365 (11th

Cir. 1995). To meet the “substantial burden” to prove intent, the government may

rely on “qualifying 404(b) evidence absent affirmative steps by the defendant to

remove intent as an issue.” Id.; see also United States v. Edouard, 485 F.3d 1324,


                                           18
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 19 of 65



1345 (11th Cir. 2007). Jeune was charged with substantive crimes that include a

knowledge or willfulness element, 18 U.S.C. § 287 and 26 U.S.C. §7206(2). She

was also charged with conspiracy to defraud the government with respect to claims,

18 U.S.C. § 286. We have recognized that conspiracy, in particular, involves a

“special difficulty of proving intent.” United States v. Pollock, 926 F.2d 1044, 1048

(11th Cir. 1991).

      In seeking to introduce the prior-acts evidence, the government acknowledged

that “while there is overwhelming evidence of fraud in this case,” “what is not

overwhelming in this case is evidence that this defendant was the one who did it.”

So the details concerning Jeune’s prior conviction, sentence, and alleged violation

of supervised release helped explain the government’s theory that Jeune had used

her inner circle of family and friends to obtain EFINs (allowing her to continue to

stealthily prepare and file tax returns) because she was not permitted to do so in her

own right.

      And her reinstatement of Investment Equity as a business just days before her

2009 sentencing hearing was likewise relevant to her intent and knowledge. Indeed,

Jeune admitted that tax fraud occurred at Investment Equity, but she blamed other

employees and claimed no involvement in the tax-fraud scheme. To rebut this, it

was fair for the government to rely on the underlying facts of her 2009 tax fraud

conviction to prove identity and knowledge of the scheme. And Jeune’s testimony


                                         19
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 20 of 65



at her 2009 plea hearing that she made “a mistake” from which she could “learn”

went to the absence of a mistake here.

      The 2009 tax-fraud scheme and the instant charges also have striking

similarities. Both schemes involved inflated tax deductions for medical and business

expenses as well as falsified W-2s listing businesses with unique names like

Nickourts International Inc., Steven and Steven Electric Inc., and Omass

Transportation, Inc. We have found these types of similarities to be directly relevant

to showing intent, identity, knowledge, and absence of mistake in tax-fraud schemes.

See, e.g., United States v. Ford, 784 F.3d 1386, 1393 (11th Cir. 2015). In sum, the

2009 conviction and its facts, including the supervised-release violation, as

introduced through the witnesses and redacted transcripts, were relevant under Rule

404(b) to show intent, identity, knowledge, and absence of mistake.

      Next, we consider whether the evidence’s probative value was substantially

outweighed by any undue prejudicial effect and whether it otherwise satisfied

Federal Rule of Evidence 403. Nerey, 877 F.3d at 974. We conclude the evidence

passes muster under these tests as well. We have stated that Rule 403 “should be

used only sparingly” and that we must “look at the evidence in a light most favorable

to its admission, maximizing its probative value and minimizing its undue

prejudicial impact.” United States v. Smith, 459 F.3d 1276, 1295 (11th Cir. 2006)

(citations and internal quotation marks omitted); United States v. Alfaro-Moncada,


                                         20
          USCA11 Case: 19-13018      Date Filed: 08/23/2021    Page: 21 of 65



607 F.3d 720, 734 (11th Cir. 2010) (describing the exclusion of relevant evidence

under Rule 403 as “an extraordinary remedy”).

      Jeune argues that the government should not have been permitted to get into

the details of her prior conviction because it was not necessary, in light of the

government’s evidence, which included 150 fraudulent tax returns filed at

Investment Equity, as well as testimony from nine victims, three IRS employees,

Jeune’s ex-husband, and a probation officer. Instead, she contends, the government

should have simply relied on the 2009 criminal judgment. In her view, doing so

would have yielded the same probative value without the allegedly unfair prejudice.

In support of her argument, Jeune cites to Old Chief v. United States, 519 U.S. 172

(1997).

      Jeune’s arguments fall short for several reasons. For one, Old Chief did not

involve Rule 404(b) evidence. There, the defendant’s status as a convicted felon

was at issue, and he sought to concede he was a convicted felon and limit the

government to that fact, rather than allowing the government to introduce evidence

of the nature and details of the prior conviction. Id. at 175. The government refused

to join Old Chief’s requested stipulation, and the district court concluded it did not

have to do so. Id. at 177. The Court held that “when proof of convict status is at

issue,” it is an abuse of discretion to admit a defendant’s record of a prior conviction

when the defendant is willing to stipulate to the status. Id. at 192.


                                          21
           USCA11 Case: 19-13018        Date Filed: 08/23/2021      Page: 22 of 65



       But the Court was careful to limit its ruling to “when the record of conviction

would not be admissible for any purpose beyond proving status, so that excluding it

would not deprive the prosecution of evidence with multiple utility.” Id. at 190.

Indeed, the Court expressly noted that “if . . . there were a justification for receiving

evidence of the nature of prior acts on some issue other than status (i.e. [for a Rule

404(b) purpose]), Rule 404(b) guarantees the opportunity to seek its admission.” Id.

Here, though, Jeune’s status as a prior convict was not an element of the offense,

and, as we have explained, the challenged evidence was relevant to intent, identity,

knowledge, and absence of mistake.

       And Rule 403 creates “no requirement that the government choose the least

prejudicial method of proving its case.” United States v. Dixon, 698 F.2d 445, 446

(11th Cir. 1983). Nor is it meant to “sanitize[ ]” the facts or “to mitigate a crime.”

United States v. McRae, 593 F.2d 700, 707 (5th Cir. 1979).5

       In other words, the government was not limited to introducing only the prior

judgment of conviction. Indeed, introducing only the 2009 judgment would not have

allowed the government to establish the similarities between the 2009 scheme and

the charged scheme. It wouldn’t have permitted the government to show that the

same company names were used on the false W-2s, the same process was used of


       5
        Decisions of the Fifth Circuit handed down prior to the close of business on September
30, 1981, are binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d
1206, 1207 (11th Cir. 1981) (en banc).
                                             22
         USCA11 Case: 19-13018      Date Filed: 08/23/2021   Page: 23 of 65



claiming fraudulent refunds and not providing the entirety of some refunds to the

taxpayer, and Jeune’s inner-circle members participated in both schemes. All these

facts went to prove identity, intent, lack of mistake, knowledge, and modus operandi.

For those reasons, all were permissible—in fact, contemplated—Rule 404(b) uses.

And while the government should not have relied on the evidence that she had been

charged in 2009 in 30 counts, the scope of the scheme—which would have

nonetheless covered at least those thirty counts—was admissible under Rule 404(b)

as evidence of identity, intent, knowledge, lack of mistake, and modus operandi.

      The Dissent also takes issue with the mention of Jeune’s “pray[er]” for

“mercy” at the sentencing hearing for her prior conviction. But the entirety of

Jeune’s statement that the government entered into evidence was this: “I pray that

you show me favor and mercy. I’m very sorry, but it was a mistake.” Jeune’s explicit

acknowledgement of her mistake in the prior conviction was admissible to show

Jeune’s absence of mistake or accident in committing the underlying conduct for the

instant offenses. For that reason, it was not improper or unfair of the government to

rely on it under Rule 404(b).

      As for Jeune’s prison time, the defense pointed to that to argue that Jeune

could not have been involved in the charged offenses since fraud occurred while she

was in jail. True, the specific fact that the sentence imposed was eighteen months

was not relevant and should not have been mentioned. After all, Jeune did not spend


                                         23
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 24 of 65



eighteen months in prison, so that detail was not relevant to anything. But that she

was sentenced to eighteen months was not significantly more prejudicial to Jenue

than the fact that she actually spent nine months in prison—a fact that, as we have

noted, she emphasized as an alibi.

      Plus, the district court’s instructions to the jury appropriately mitigated any

possible unfair prejudice arising from the government’s presentation of the

challenged evidence. Before the testimony of Agent Schmidt and Probation Officer

Femit, closing arguments, and jury deliberations, the district court instructed the jury

to consider Jeune’s 2009 conviction for only the “limited purpose” of assisting the

jury’s determination of whether Jeune had a motive, opportunity, or plan or the state

of mind necessary to commit the charged offenses. We presume juries follow the

judge’s instructions. Weeks v. Angelone, 528 U.S. 225, 234 (2000); see also In re

Price, 964 F.3d 1045, 1049 (11th Cir. 2020) (describing this presumption as “rock

solid law enshrined in a host of decisions of the Supreme Court and this Court”).

Ultimately, we conclude that the probative value of the challenged evidence was not

substantially outweighed by any unfair prejudice.

      Because all parts of the Rule 404(b) test are satisfied, we find no abuse of

discretion in the district court’s admission of evidence of the 2009 tax-fraud

conviction. Ford, 784 F.3d at 1393-94.

             b. Opening and Closing Statements


                                          24
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 25 of 65



      Jeune also objects to some of the government’s use of the challenged evidence

in opening and closing statements. As an initial matter, we review these challenges

for plain error because Jeune never objected to the government’s reference to her

prior conviction in its opening and closing statements. United States v. Deason, 965

F.3d 1252, 1265 (11th Cir. 2020). [Doc. 109 at 8-20 (Gov’t Opening Statements);

doc. 113 at 133 (Gov’t Closing Statement).] “For the admission of evidence to

constitute plain error, the evidence must have been so obviously inadmissible and

prejudicial that, despite defense counsel’s failure to object, the district court, sua

sponte, should have excluded the evidence.” United States v. Williams, 527 F.3d

1235, 1247 (11th Cir. 2008) (citation and internal quotation marks omitted). That

standard is not satisfied here.

      In explaining why that is so, we begin by noting that, in light of the district

court’s pretrial ruling on the government’s motion in limine, nothing precluded the

government from discussing the facts of Jeune’s 2009 conviction and the supervised

release that followed, in its opening statement. The government was also within its

rights to refer to the 2009 conviction and alleged violation of supervised release in

its closing, provided it did so within the bounds of the court’s Rule 404(b) ruling.

      But the government’s four references to Jeune’s having gone “back” to

committing tax fraud were simply impermissible under Rule 404(b). For example,




                                          25
         USCA11 Case: 19-13018         Date Filed: 08/23/2021     Page: 26 of 65



in its opening, the government urged, “When she came out of prison, she went back

to what she knew best, committing more tax fraud but this time it was different.”

       This is a clear propensity argument—which, by its express terms, Rule 404(b)

does not allow. The government must do better. As the Supreme Court explained

nearly a century ago, “The United States Attorney is the representative not of an

ordinary party to a controversy, but of a sovereignty whose obligation to govern

impartially is as compelling as its obligation to govern at all; and whose interest,

therefore, in a criminal prosecution is not that it shall win a case, but that justice shall

be done.” Berger v. United States, 295 U.S. 78, 88 (1935). For this reason, the Court

has cautioned that the prosecutor “is in a peculiar and very definite sense the servant

of the law . . . . He may prosecute with earnestness and vigor—indeed, he should

do so. But, while he may strike hard blows, he is not at liberty to strike foul ones.”

Thus, the Court has opined, “It is as much his duty to refrain from improper methods

calculated to produce a wrongful conviction as it is to use every legitimate means to

bring about a just one.” Id.

       Despite our disappointment with this aspect of the government’s trial

presentation, we find no basis to conclude plain error occurred here and to reverse

on this record. This is so for several reasons.

       First, opening and closing “statements and arguments of counsel are not

evidence.” United States v. Smith, 918 F.2d 1551, 1562 (11th Cir. 1990).


                                            26
           USCA11 Case: 19-13018           Date Filed: 08/23/2021       Page: 27 of 65



       Second, the district court here reminded the jury on three occasions that

statements made during openings and closings are “not evidence. . . . The only

evidence [is] the witnesses’ answers to . . . questions.” As we have noted, we

generally presume juries follow the judge’s instructions. Weeks, 528 U.S. at 234.

And there’s nothing in the record here to overcome the “rock solid” presumption

that juries follow instructions. See In re Price, 964 F.3d at 1049.

       Third, although impermissible statements in openings and closings may, in

some cases, provide an appropriate basis for vacating a conviction, this is not, as the

Dissent suggests, one of those cases. The brief impermissible statement here was

repeated on four occasions over the course of a five-day trial involving hundreds of

trial exhibits and the testimony of sixteen witnesses.

       There is also no precedent from the Supreme Court or this Court, or the

explicit language of a statute or rule, that directly resolves the issue. United States v.

Innocent, 977 F.3d 1077, 1084-85 (11th Cir. 2020).6 For all these reasons, Jeune

has not established plain error.


       6
          The Dissent relies on United States v. Dothard, 666 F.2d 498, 505 (11th Cir. 1982), as
support for reversing a conviction based on a prosecutor’s closing statements accusing the
defendant of a “bad character” and “act[ing] in conformity therewith in perpetrating the charged
offense.” But there, we found that the danger of undue prejudice outweighed the probative value
of the 404(b) evidence because (1) there were multiple instances of unnecessarily cumulative
evidence presented at trial; (2) the three prior acts mentioned were unsupported by the record; (3)
the prior acts were in no way related to the charged offense of making a false statement of material
fact to a U.S. agency; and (4) the government still used that evidence as textbook bad-character
evidence by encouraging the jury “to believe that [the defendant was] not going to tell the truth
about a prior conviction or tell the truth under oath in this courtroom.” Id. at 505.
                                                27
           USCA11 Case: 19-13018     Date Filed: 08/23/2021    Page: 28 of 65



      2.      Sufficiency of Evidence to Convict

      Jeune also challenges the sufficiency of the evidence supporting her

conviction. We review de novo the sufficiency of the evidence and the denial of a

Rule 29 motion for judgment of acquittal, viewing the evidence and drawing all

reasonable inferences and credibility determinations in the light most favorable to

the guilty verdict. United States v. Chafin, 808 F.3d 1263, 1268 (11th Cir. 2015).

We “will not overturn [the] conviction[s] on the grounds of insufficient evidence

unless no rational trier of fact could have found the essential elements of the crime[s]

beyond a reasonable doubt.” United States v. Wright, 392 F.3d 1269, 1273 (11th

Cir. 2004) (internal quotation marks omitted).




                                          28
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 29 of 65



             a. Count 1, Conspiracy to Defraud the Government, 18 U.S.C. §286

      To support a conviction for a conspiracy to defraud the United States by filing

false tax returns, the government had to prove “the existence of an agreement to

achieve an unlawful objective, the defendant’s knowing and voluntary participation

in the conspiracy, and the commission of an overt act in furtherance of it.” United

States v. Baldwin, 774 F.3d 711, 721 (11th Cir. 2014). “Conspiracy may be proven

by circumstantial evidence and the extent of participation in the conspiracy or extent

of knowledge of details in the conspiracy does not matter if the proof shows the

defendant[s] knew the essential objective of the conspiracy.” United States v. Gupta,

463 F.3d 1182, 1194 (11th Cir. 2006) (citation and internal quotation marks

omitted).

      Jeune argues that the government failed to prove her affirmative agreement to

participate in a tax-fraud conspiracy and, at most, it established that she merely

associated with people who happened to be members of a conspiracy. She contends

that the government relied on irrelevant conduct that pre-dates the dates of the

conspiracy, which it alleged occurred between 2011 and 2016. Jeune also points out

that phone calls to Drake Software’s support line were made and tax returns were

filed under Jeune’s name while she was incarcerated, which she asserts proves that

others at Investment Equity could commit tax fraud without her.




                                         29
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 30 of 65



      But ample evidence in the record supports Jeune’s conspiracy conviction.

Jeune admitted to several leadership roles and titles at Investment Equity, the entity

at the heart of the conspiracy charge. And while Jeune notes that tax returns were

not filed in her name as the preparer, Jeune’s prior conviction precluded that. But

that did not stop Jeune from reinstating her business a week before she was sentenced

in the 2009 case. And the fact the EFINs Investment Equity used after that were in

the names of Jeune’s inner circle of friends and family provides circumstantial

evidence that Jeune was still managing Investment Equity and preparing and

electronically filing tax returns.

      After all, the evidence also showed that at least some of the people in whose

names the EFINs were listed—such as Voltaire—did not even know how to prepare

a tax return. So clearly, someone else was using his EFIN. And Jeune admitted to

improperly using her ex-husband’s and then-boyfriend’s EFINs, and she contacted

the IRS on multiple occasions to reinstate the EFINs after they were terminated in

2012 for misuse. The following year, an EFIN associated with Jeune’s son Jacob

transmitted approximately 130 tax returns to IRS.

      In addition, Jeune’s ex-husband Voltaire stated under oath that Jeune directed

him to lie to IRS civil auditors about his involvement at Investment Equity, even

though he testified that he did not know how to prepare taxes and that he had never




                                         30
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 31 of 65



prepared taxes. And Voltaire’s EFIN was used to submit several tax returns for the

years 2011 and 2012, according to several witnesses and tax-return exhibits.

      Not only that, but Voltaire also testified that he signed a false affidavit dated

February 8, 2012, that Jeune had prepared and submitted to Auditor Schmergel. He

explained that he did so to “protect” his ex-wife. Jeune also falsely told Schmergel

that Voltaire had prepared her taxes. And she admitted to Schmergel that she had

prepared about fifty tax returns while she was on supervised release and prohibited

from doing so. These returns were prepared during the period of the charged

conspiracy.

      Besides this, Jeune, her uncle Meronne, and her ex-husband Voltaire were

listed as having signatory authority over Investment Equity’s SunTrust bank

accounts. IRS tax refunds were improperly being electronically deposited in full

into these bank accounts. Typically, the IRS submits refunds directly into the

taxpayer’s personal bank account or sends a check to the taxpayer’s mailing address.

But if a taxpayer and tax preparer agree that a portion of the tax refund must be set

aside for preparer fees, then the tax return submitted to the IRS must indicate such

an agreement for a portion of the refund be deposited into the tax preparer’s bank

account. Shortly after full tax refunds were deposited into Investment Equity’s

SunTrust bank accounts, checks with Jeune’s signature were written out to pay for




                                         31
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 32 of 65



Jeune’s personal expenses, including payments to car dealerships, a hair salon, a

clothing boutique, her restaurant, and her children’s private school.

      Witness testimony at trial, which included taxpayer victims who were clients

at Investment Equity, also placed Jeune in the conspiracy. Peaches Davis, for

example, stated that even though Jeune’s sister Dorothy was listed as the tax preparer

on tax returns, Peaches met with Jeune for tax preparation, which resulted in falsified

filings on her 2012, 2013, and 2014 tax returns.

      Similarly, Lennox Griffith, Sr., testified that he spoke with Jeune regarding

his 2011 tax return for over an hour and provided her with relevant documentation

to prepare his returns. He verified that his 2011 tax return included a falsified home

address, a fake W-2 from Walmart claiming $43,000 in wages, and a claim for a

$6,500 tax refund that he never received.

      And Nicholas Davis testified that when he was a college student and needed

his parents’ 2012 tax returns for financial-aid purposes, he spoke with Jeune directly

for copies of the returns because he knew that Jeune filed taxes for his parents.

      Similarly, Sabrina Mauricette testified that a 2011 tax return filed under her

name and Social Security number included a fake W-2 form falsely claiming

employment at Nickourts International; an incorrect home address listed in Austin,

Texas; and a false statement that she was married to someone named Joseph

Benjamin. Jeune was listed as the paid tax preparer on this form.


                                          32
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 33 of 65



      This evidence was sufficient to allow the jury to reasonably find that Jeune

knowingly and willfully agreed with others in her inner circle to submit false tax

returns—even if others continued the practice while she was in prison. Baldwin, 774

F.3d at 721-22 (finding that “other evidence presented at trial clearly was sufficient

to link [defendant] to the scheme and to convict [him]” even when there was “no

testimony that [defendant] personally filed a fraudulent return”).

             b. Count 4, Filing False Tax Returns, 18 U.S.C. § 287

      Next, we turn to Count 4. Count 4 charged Jeune with filing a false 2013

individual income tax return on behalf of taxpayer Nicholas Davis, in violation of

18 U.S.C. § 287. Section 287 prohibits (1) making or presenting a false, fictitious,

or fraudulent claim to a department or agency of the United States; (2) while

knowing the claim was false, fictitious, or fraudulent; and (3) making the claim “with

the specific intent to violate the law or with a consciousness that what he was doing

was wrong.” United States v. Slocum, 708 F.2d 587, 596 (11th Cir. 1983). Because

Jeune was charged with aiding and abetting, the government had the option of

proving the offense by showing another person made the false claim, but Jeune

joined as a willful participant. See United States v. Cook, 586 F.2d 572, 575 (5th

Cir. 1978) (noting that an individual can be convicted as a principal even though the

evidence establishes that she has only aided and abetted).




                                         33
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 34 of 65



      The count arises from a false tax return submitted on behalf of Nicholas Davis

for the 2013 tax year, seeking a refund in the amount of $1,735. Nicholas could not

testify as to who filed his false tax form, meaning there was no direct proof that

Jeune filed the tax return for him. He explained that while he dropped off the tax

paperwork for his parents, Peaches and Cornell Davis, with Jeune’s sister, Dorothy,

at Investment Equity, he believed Jeune prepared the taxes.

      The 2013 tax return also indicated that Jeune’s son Jacob was the tax preparer

under the firm name Jacob Jeune, P.A., which was located at the same address as

Investment Equity. But Nicholas, who was pursuing music fulltime, testified that

he knew Jacob from the music scene only and not for his tax-preparation acumen.

      The 2013 Form 1040 filed under Nicholas Davis’s name included a falsified

W-2 from Nickourts International and fraudulent tax deductions, such as a false

business expense for an automobile valued at $7,577 and a $2,000 donation to

charity. He testified that he never received the refund of $1,735 that was claimed on

the return. He learned about the falsified tax return when he tried to file his actual

W-2 from earnings at Price Mart, Inc. for $3,477. After getting a delayed refund, he

contacted the IRS and was informed of his duplicative 2013 tax returns and that he

had to validate his return to determine the real one.

      Circumstantial evidence supports the government’s assertion that Jeune used

her son Jacob’s name to file Nicholas’s 2013 fraudulent tax return. After the IRS


                                          34
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 35 of 65



revoked the EFINs in Voltaire’s name on February 3, 2012, and in Gordon’s name

on September 7, 2012, Jeune had to find another way to obtain an EFIN if she was

going to continue ghost-preparing tax returns. A reasonable jury could conclude that

she used her son Jacob for that purpose. Indeed, as with the EFINs used for Voltaire

and Gordon, over 100 tax returns were submitted to the IRS in 2013 under Jacob’s

name and EFIN. And while several tax returns also listed an unincorporated firm,

“Jacob G. Jeune P.A.,” as the tax preparer’s firm, the preparer’s address was still

listed as Investment Equity’s address in Miami.

      Nicholas also testified that his 2013 tax returns listed a false home address in

Hollywood, Florida.      Agent Bates testified that in his experience of theft

investigations, using a fake home address was one of the “main tools to ensure,

number one, that [preparers] will get the refund if it doesn’t get wired; [and] number

two, if documents are mailed from IRS, the real taxpayer would not get alerted to

that information.”

      Nicholas’s mother Peaches also testified that she used Investment Equity and

Jeune to file taxes in 2012 and claimed Nicholas as a dependent on her return. So

Jeune already had access to Nicholas’s personal identifying information from which

to prepare the fraudulent 2013 tax return charged in the indictment for Count 4.

      Finally, the jury also reasonably could have considered all the other evidence

relating to the conspiracy and the other counts in evaluating the evidence pertaining


                                         35
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 36 of 65



to Nicholas’s 2013 tax return. Cook, 586 F.2d at 575. In short, we conclude that

sufficient evidence supported the jury’s verdict on Count 4.

             c. Counts 6, 8, 10 – Assisting in Preparation of False Tax Returns, 26
                U.S.C. § 7206(2)

      Counts 6, 8, and 10 charged that Jeune knowingly and willfully assisted and

advised in the preparation of tax returns with materially false statements. 26 U.S.C.

§ 7206(2). The three counts pertained to the individual tax returns of Peaches Davis

for the years 2012, 2013, and 2014, respectively.

      Jeune urges that Peaches Davis, whose tax returns between 2012 and 2014

served as the basis for these counts, could not definitively establish that she hired

Jeune to prepare her taxes. And that is true. Although Peaches claimed that she

hired Jeune to prepare her tax returns, Peaches was not entirely familiar with the

“inner workings” of Investment Equity because most of her interaction consisted of

“dropping [off tax] materials at the office.” Peaches also admitted that she had a

personal friendship with Jeune’s sister Dorothy, whose name appears as the “tax

preparer” on one of the three falsified tax returns in question.

      On the other hand, Peaches did testify that Dorothy referred her to Jeune to

prepare her tax returns for the 2012, 2013, and 2014 tax years. And she stated that

she hired Jeune and personally observed Jeune working on tax returns over the three-

year period. Peaches further testified that she did not provide Jeune with the false

information ultimately included on her returns. In addition, Peaches explained that
                                          36
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 37 of 65



she personally dropped off her tax documents to Jeune, who sat at the back of the

Investment Equity office. Not only that, but Jeune was the one who called Peaches

on the phone to confirm or finalize the tax returns.

      As to Count 6 specifically, Peaches testified that the 2012 return claimed false

business expenses and medical expenses, including $7,057 in employee business

expenses, $6,051 in vehicle expenses, and $10,800 in medical and dental expenses.

For Count 8, Peaches testified that the 2013 return falsely claimed $976 in wages

from “Randstad Professionals,” an entity at which Peaches never worked. For Count

10, Peaches stated that her 2014 return claimed $34,004 in false unreimbursed

employee expenses. Peaches’s testimony was similar to that of other witnesses, who

testified that their tax returns filed between 2011 and 2016 likewise included

falsified W-2s and inflated business or medical expenses for tax deductions.

      Finally, we note that for a conviction under 26 U.S.C. § 7206(2), the defendant

does not need “to sign or prepare the return” to be prosecuted under this statute.

United States v. Wolfson, 573 F.2d 216, 225 (5th Cir. 1978). So the fact that Dorothy

and Jacob were listed as “tax preparers” on Peaches’s 2012, 2013, and 2014 tax

returns does not preclude Jeune’s conviction on these charges.

      The “jury [was] free to choose among reasonable constructions of the

evidence.” United States v. Vera, 701 F.2d 1349, 1357 (11th Cir. 1983) (quotation

marks omitted). And based on the evidence here, a jury reasonably could have


                                         37
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 38 of 65



inferred that Jeune knowingly and willfully assisted in preparing all Peaches’s false

tax returns charged. Indeed, “[i]t is not necessary that the evidence exclude every

reasonable hypothesis of innocence or be wholly inconsistent with every conclusion

except that of guilt, provided a reasonable trier of fact could find that the evidence

establishes guilt beyond a reasonable doubt.” United States v. Young, 906 F.2d 615,

618 (11th Cir. 1990). Viewing the evidence in the light most favorable to the

government and drawing all reasonable inferences and credibility choices in favor

of the jury’s verdict, we affirm Jeune’s convictions. United States v. Taylor, 480

F.3d 1025, 1026 (11th Cir. 2007).

B.    Restitution Amount Challenge

      The Mandatory Victim Restitution Act (“MVRA”), 18 U.S.C. § 3663A

(2000), requires a defendant convicted of fraud, like Jeune, to pay restitution to

victims of the offense. 18 U.S.C. § 3663A(c). The restitution owed to the victim

must be an “amount of loss actually caused by the defendant’s conduct.” United

States v. Foster, 878 F.3d 1297, 1307 (11th Cir. 2018) (quotation marks and citation

omitted). The government must first establish the amount of restitution by a

preponderance of the evidence. Baldwin, 774 F.3d at 728 (citation omitted); see also

18 U.S.C. § 3664(e) (“Any dispute as to the proper amount or type of restitution

shall be resolved by the court by the preponderance of the evidence.”) Since

calculating restitution amounts can be “an inexact science,” a district court need only


                                          38
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 39 of 65



make a “reasonable estimate of the loss” based on the available information. United

States v. Futrell, 209 F.3d 1286, 1292 (11th Cir. 2000) (citation and quotation marks

omitted).

      At the restitution hearing, the government submitted its trial exhibit of a

summary chart listing 125 tax returns associated with Jeune’s businesses. Using

records collected and subpoenaed during the IRS civil investigation, IRS Auditor

Schmergel prepared the summary chart, which purported to account for the tax loss

relating to false withholding, public theft of money, and false material items on tax

returns. She tracked down the information and organized it by the taxpayers’ first

and last names, Social Security numbers, reported employers and wages, and the tax

preparer’s EFIN. Schmergel calculated $398,021 as the total intended IRS loss from

the claimed tax refunds attributable to false wage and withholding claims.

      Jeune countered that the restitution amount owed to the IRS was $199,971.

The district court overruled Jeune’s objections and determined that the trial evidence

supported the government’s restitution calculation. Accordingly, the district court

ordered Jeune to pay $398,021 in restitution owed to the IRS.

      On appeal, in challenging the restitution amount, Jeune raises two new

challenges that she did not present to the district court. Normally, we review factual

findings about the specific restitution amount for clear error. United States v. Bane,

720 F.3d 818, 824 (11th Cir. 2013). But because Jeune didn’t raise these objections


                                         39
          USCA11 Case: 19-13018      Date Filed: 08/23/2021    Page: 40 of 65



in the district court, we review them now for plain error. See Deason, 965 F.3d at

1265.

        Under plain-error review, the defendant bears the burden to establish (1) an

error that she did not intentionally relinquish or abandon, (2) that is plain, and (3)

that affects the defendant’s substantial rights. United States v. Hawkins, 934 F.3d

1251, 1264 (11th Cir. 2019). If all three conditions are met, we may exercise our

discretion to notice and correct a forfeited error, “but only if the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” United

States v. Hernandez, 906 F.3d 1367, 1370 (11th Cir. 2018) (citation and quotation

marks omitted).

        Jeune first argues that the total restitution amount does not account for

whether taxpayers repaid the IRS any refunds obtained through fraudulent tax

returns. She also notes that at least 50 of the 125 transactions in the summary chart

indicate full issuance directly to the taxpayers’ pre-paid debit accounts. Jeune

asserts that the IRS will eventually require that these taxpayers repay the full refunds

in the future, which will reduce the IRS’s actual loss.

        But the problem with Jeune’s argument is that loss is “measured from the

perspective of the victim,” in this case the IRS. United States v. Machado, 333 F.3d

1225, 1228 (11th Cir. 2003). And other than a mere hope of a repayment, Jeune has

not pointed to any evidence that she or other taxpayers have returned or will return


                                          40
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 41 of 65



money to the IRS. United States v. Campbell, 765 F.3d 1291, 1302 (11th Cir. 2014);

18 U.S.C. § 3664(e) (“Any dispute as to the proper amount or type of restitution

shall be resolved by the court by the preponderance of the evidence.”).

      Second, Jeune argues that the restitution award does not account for individual

participation in the conspiracy by others, such as Voltaire, Gordon, Jacob, and

Dorothy. But even when the district court finds that more than one defendant

contributed to the victim’s loss, the court in its discretionary authority “may make

each defendant liable for payment of the full amount of restitution or may apportion

liability among the defendants to reflect the level of contribution to the victim’s loss

and economic circumstances of each defendant.” Baldwin, 774 F.3d at 729 (quoting

18 U.S.C. § 3664(h) (emphasis added)). As we have explained, Jeune’s involvement

in the scheme here was substantial, and the district court was entitled to hold her

accountable for the entire restitution amount. Id.

      We find no error. But even if we did, in the Eleventh Circuit, error cannot be

plain in the absence of a Supreme Court or Eleventh Circuit precedent on point.

Schultz, 565 F.3d at 1357. Here, none supports Jeune’s arguments. Because we find

no plain error that is “obvious” or “clear under current law,” Jeune’s argument as to

the restitution amount fails. United States v. Humphrey, 164 F.3d 585, 588 (11th

Cir. 1999).




                                          41
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 42 of 65



C.    Sentence Challenges

      Finally, we consider Jeune’s sentencing challenges. Here, the district court

determined that Jeune’s total adjusted offense level was 34, and her criminal-history

category was III, yielding a guideline range of 188 to 235 months’ imprisonment.

As we have noted, Jeune was sentenced to a total of 180 months’ imprisonment.

      We review a district court’s interpretation and application of the Sentencing

Guidelines de novo, and we review its findings of fact for clear error. United States

v. Perez, 943 F.3d 1329, 1332-33 (11th Cir. 2019).            “Clear-error review is

deferential,” meaning “we will not disturb a district court’s findings unless we are

left with a definite and firm conviction that a mistake has been committed.” United

States v. Ghertler, 605 F.3d 1256, 1267 (11th Cir. 2010) (quotations omitted)

Sentencing arguments raised for the first time on appeal are reviewed for plain error.

United States v. Haynes, 764 F.3d 1304, 1308 (11th Cir. 2014).

      Jeune asserts that her sentence is procedurally and substantively unreasonable.

Our review of the reasonableness of a sentence requires us to undertake a two-step

process. United States v. Fox, 926 F.3d 1275, 1278 (11th Cir. 2019). At the first

step, we review the sentence for procedural reasonableness to ensure a correct

calculation and application of the Sentencing Guidelines. Id. If we conclude that

the sentence is procedurally reasonable, we move onto the second step and evaluate




                                         42
           USCA11 Case: 19-13018     Date Filed: 08/23/2021    Page: 43 of 65



whether the sentence is substantively reasonable, considering the totality of the

circumstances and the factors set forth at 18 U.S.C. § 3553(a). Id.

      Jeune raises five procedural-reasonableness challenges: (1) she contends that

the district court used the incorrect loss amount, causing it to add too high an

enhancement for loss; (2) she asserts that the unauthorized-access-device

enhancement was not applicable here; (3) she argues that the district court attributed

too great a role to her; (4) she urges that the district court should not have applied

the abuse-of-trust enhancement; and (5) she asks us to find the obstruction-of-justice

enhancement wrongly imposed. We address each contention in turn. Because we

conclude that the district court erred in imposing the obstruction-of-justice

enhancement, we must vacate the sentence and do not reach the substantive-

unreasonableness argument. United States v. Barner, 572 F.3d 1239, 1253 (11th

Cir. 2009).

      1.      14-point Loss-amount Enhancement

      On appeal, Jeune argues that the district court’s determined loss amount

“lump[s] together” losses from the entire conspiracy, incorrectly pinning the full loss

on her. Jeune raises this argument for the first time on appeal, so any review would

be for plain error.

      But the government responds that we should not address this argument on

appeal because in the district court, the parties agreed that “the amount of loss is


                                          43
           USCA11 Case: 19-13018     Date Filed: 08/23/2021   Page: 44 of 65



more than $550,000 but not more than [$]1.5 million.” So if any error occurred, the

government asserts, Jeune invited it. And under the invited-error doctrine, we do

not review any error when a party has induced the district court into making the

alleged error challenged on appeal. United States v. Silvestri, 409 F.3d 1311, 1327-

28 (11th Cir. 2005).

      We agree with the government. Any error here was invited. But we note that

we see no error, in any case. Jeune was the key actor in the tax-fraud conspiracy

here. She owned the tax-preparation businesses and ran its daily operations, her

inner circle of friends and family directed clients to her, she had control and

authorization over Investment Equity bank accounts, and she openly admitted to

using other employees’ EFINs to electronically file tax returns. Jeune also pointed

to no evidence to rebut her central role as a key actor who participated fully in the

conspiracy. Nor did she identify evidence to recalculate the loss amount. For these

reasons, we find no error, let alone plain error, as to the 14-point loss enhancement.

See, e.g., Baldwin, 774 F.3d at 730-31.

      2.      2-point Production-of-Unauthorized-Access-Devices Enhancement

      Next, Jeune challenges the unauthorized-access-device enhancement. Under

§ 2B1.1(b)(11)(B)(i), a defendant is subject to a two-level increase in her offense

level if the offense involved the production of an unauthorized access device.

U.S.S.G. § 2B1.1(b)(11)(B)(i). The commentary defines “production” to mean


                                          44
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 45 of 65



“manufacture, design, alteration, authentication, duplication, or assembly.” Id. §

2B1.1 cmt. n.10(A). The Guidelines provide that an “unauthorized access device”

means what 18 U.S.C. § 1029(e)(3) says it means. See U.S.S.G. § 2B1.1 cmt.

n.10(A). And § 1029(e)(3) defines “unauthorized access device” to mean “any

access device that is lost, stolen, expired, revoked, canceled, or obtained with intent

to defraud.” Section 1029(e)(1), in turn, defines “access device,” as relevant here,

to mean account numbers, personal identification numbers, “or other means of

account access that can be used, alone or in conjunction with another access device,

to obtain money, goods, services, or any other thing of value.” 18 U.S.C. §

1029(e)(1).

      We have held that “a social security number qualifies as an ‘access device’

under the definition in 18 U.S.C. § 1029(e)(1) and for purposes of the Special Rules

in the Sentencing Guidelines.” United States v. Wright, 862 F.3d 1265, 1275 (11th

Cir. 2017). The record establishes Investment Equity’s practice of duplicating

taxpayers’ Social Security numbers without their knowledge on falsified tax

documents to access fraudulent refunds in their names, some of which were not

passed along to the taxpayers.      U.S.S.G. § 2B1.1 cmt. n.10(A); 18 U.S.C. §

1029(e)(1), (3). That is sufficient to sustain this enhancement.




                                          45
           USCA11 Case: 19-13018     Date Filed: 08/23/2021    Page: 46 of 65



      3.      4-point Enhancement for Jeune’s Role in the Offense

      Jeune argues that the district court erred in applying four points to her offense

level for her role. The Guidelines provide for a four-level increase if “the defendant

was an organizer or leader of a criminal activity that involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). If the defendant was

not an organizer or leader but served as a manager or supervisor and the criminal

activity involved at least five participants or was otherwise extensive, a three-point

role enhancement is appropriate. Id. § 3B1.1(b). And if the defendant played any

of these roles in a criminal activity that involved fewer than five participants and

was not otherwise extensive, the court should increase the offense level by two

points for the defendant’s role. Id. § 3B1.1(c).

      A court should consider several factors in determining role in the offense,

including “the exercise of decision making authority, the nature of participation in

the commission of the offense, the recruitment of accomplices . . . , the degree of

participation in planning or organizing the offense . . . , and the degree of control

and authority exercised over others.” Id. § 3B1.1, cmt. n.4.

      Here, Jeune argues that the government provided no evidence of the other

conspirators’ roles in the scheme, so there was no evidence on which to base an

enhancement of four points instead of two under § 3B1.1. Jeune also contends that




                                         46
           USCA11 Case: 19-13018     Date Filed: 08/23/2021     Page: 47 of 65



the government failed to establish that she was a controlling figure in the scheme

because the other conspirators did not cease their activities when she was in prison.

      Jeune made no written or oral objections to the role enhancement, so we

review for plain error. We find no error. As we have mentioned, ample evidence at

trial established Jeune’s central role in Investment Equity’s daily operations.

Witness testimony showed that she, Voltaire (who lied for her and obtained an EFIN

that he allowed her to use), Gordon (who obtained an EFIN that he allowed her to

use and who was seen working at her office and under her supervision), Dorothy

(who prepared returns along with her), and Chester Wright (who was seen working

at Jeune’s office and under her supervision) all participated in the scheme, with

Jeune supervising and directing them. She also directed these employees to lie on

her behalf so she could repeatedly conceal her improper use of EFINs. Not only did

Jeune direct employees who came from her inner circle, but she also served in

multiple capacities, such as bookkeeper, office manager, corporate agent, and vice

president, at Investment Equity. See Haynes, 764 F.3d at 1308; U.S.S.G. § 3B1.1,

cmt. nn.4-5. The district court did not plainly err in imposing this enhancement.

      4.      2-point Enhancement for Abuse of Trust

      Jeune argues for the first time on appeal that the district court erred in applying

an abuse-of-trust enhancement because, in her view, her position as a tax preparer

“did not lead to a position of trust vis-à-vis the taxpayer of the type that would


                                          47
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 48 of 65



facilitate the commission or concealment of the crime.” Once again, we review for

plain error.

      The Guidelines provide for an offense-level increase of two if a defendant

abused a position of public or private trust “or used a special skill” in a manner that

significantly facilitated the commission or concealment of the offense. U.S.S.G. §

3B1.3. For that adjustment to apply, the government must establish that (1) the

defendant held a position of “private or public trust”; (2) the defendant “abused that

position in a way that significantly facilitated the commission or concealment of the

offense”; and (3) the victim “conferred the trust.” United States v. Walker, 490 F.3d

1282, 1300 (11th Cir. 2007). A position of public or private trust refers to a position

“characterized by professional or managerial discretion (i.e., substantial

discretionary judgment that is ordinarily given considerable deference),” and

persons holding such positions “ordinarily are subject to significantly less

supervision than employees whose responsibilities are primarily non-discretionary

in nature.” U.S.S.G. § 3B1.3 cmt. n.1.

      The district court did not plainly err in applying this enhancement. Jeune had

clients who were specifically referred to her for tax-preparation services. As

evidenced by witnesses like Peaches Davis and Lennox Griffith, Jeune’s clients

entrusted Jeune to use her tax-preparation expertise to accurately prepare their tax

returns and, if appropriate, to obtain refunds for them. Jeune used that trust to file


                                          48
           USCA11 Case: 19-13018     Date Filed: 08/23/2021    Page: 49 of 65



fraudulent tax returns and to obtain fraudulent refunds that, in some cases, she kept

substantial parts of for herself, also without advising her clients. As a result, some

of her clients found themselves with IRS identity-theft flags and holds on their

refunds. For these reasons, the district court properly applied the abuse-of-trust

enhancement here.

      5.      2-point Enhancement for Obstruction of Justice

      Finally, Jeune challenges the district court’s application of the two-point

enhancement for obstruction of justice. The Guidelines provide for a two-level

increase if (1) a defendant “willfully obstructed or impeded, or attempted to obstruct

or impede” justice regarding the instant offense’s “investigation, prosecution, or

sentencing”; and (2) the obstructive conduct related to the defendant’s “offense of

conviction and any relevant conduct.” U.S.S.G. § 3C1.1. “Obstructive conduct that

occurred prior to the start of the investigation of the instant offense of conviction

may be covered . . . if the conduct was purposefully calculated, and likely, to thwart

the investigation or prosecution of the offense of conviction.” Id. § 3C1.1 cmt. n.1.

      Jeune argues that the false affidavit she provided to the IRS during its civil

investigation of Investment Equity cannot be a proper basis for the obstruction-of-

justice enhancement, since the audit related to the business’s delinquent corporate

returns for the 2009 and 2010 tax years, not the criminal conduct that the indictment

charged occurred between January 2011 and October 2016. If anything, Jeune urges,


                                         49
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 50 of 65



her false statements made under penalty of perjury in her affidavit only led to the

criminal investigation—not impeded it. Jeune raised this argument before the

district court, so we now review for clear error. United States v. Patti, 337 F.3d

1317, 1324 (11th Cir. 2003).

      We agree with Jeune. At the time Jeune provided her false affidavit to the

IRS civil auditors, the IRS criminal investigation does not appear to have been

contemplated yet. True, that in and of itself is not necessarily a reason to rule out

the possibility that the enhancement may apply. Even though the text of § 3C1.1

clearly requires that the perjury occur during the course of the criminal investigation,

the Guidelines’ commentary provides that any obstructive conduct can occur before

the start of instant offense’s criminal investigation. United States v. Wayerski, 624

F.3d 1342, 1352 (11th Cir. 2010).

      Nevertheless, as our precedent demonstrates, they must still obstruct the

forthcoming criminal investigation in some way. In Shriver, for example, the

defendant made false statements but did not make them under oath to an IRS

inspector. United States v. Shriver, 967 F.2d 572, 575 (11th Cir. 1992). We reversed

the district court’s application of the obstruction-of-justice enhancement because the

false statements did not significantly obstruct an official investigation, and the

government failed to “present evidence establishing that the investigation had been

in any way hindered.” Id.


                                          50
           USCA11 Case: 19-13018         Date Filed: 08/23/2021      Page: 51 of 65



       Similarly, the government did not show that Jeune’s fraudulent statements

during the IRS’s civil audit impeded the criminal investigation. To the contrary, it

spurred the criminal investigation. Auditor Schmergel, who was initially unaware

of Jeune’s convicted-felon status, had no reason to suspect that Jeune could not

electronically file taxes with the IRS. 7 Her suspicions of criminal activity arose after

she informed Jeune and Voltaire of the criminal consequences of perjury.

Nevertheless, the civil investigation continued for several months after Jeune

submitted her falsified affidavit, and Schmergel reached out to the IRS criminal

investigation division only after she completed the civil audit. So Jeune’s actions

were the impetus of the criminal investigation, not the impediment.

       In short, the government did not establish, as a matter of fact, that Jeune

significantly obstructed the official criminal investigation. Id. For this reason,

imposition of the enhancement was error, and we must vacate the sentence and

remand for resentencing.




       7
         Schmergel did not become aware of Jeune’s prior conviction until February 10, 2012,
when she performed a simple Google search on Jeune and found a Department of Justice press
release about her 2009 conviction. Schmergel also explained that the IRS criminal division never
spoke to her about the 2009 conviction because the IRS civil and criminal divisions are separate
entities with separate databases. And having a civil auditor work directly with a criminal
investigator would have violated IRS policy to independently further an investigation.

                                              51
        USCA11 Case: 19-13018     Date Filed: 08/23/2021   Page: 52 of 65



                             III. CONCLUSION

      We affirm the judgment of conviction and restitution amount imposed.

However, we vacate the sentence and remand for resentencing.

      AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                                      52
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 53 of 65



MARTIN, Circuit Judge, dissenting:

      The government began the presentation of its 2019 tax fraud case against

Tamara Jeune by telling the jury that, after she was convicted of committing a

different tax fraud in 2009, she “came out of prison [and] went back to what she

knew best.” It then closed its presentation by telling the jury that, after her 2009

fraud conviction, Ms. Jeune went “right back to her fraud factory.” Even in

isolation, these statements constitute improper propensity evidence. Yet in Ms.

Jeune’s prosecution, these statements were mere bookends for her trial, which was

filled with improper propensity-based and prejudicial evidence and statements

concerning her earlier crime.

      Federal Rule of Evidence 404(b) governs the admissibility of evidence of a

person’s past wrongs. Rule 404(b) is intended to protect those accused of a crime

from being convicted based on the idea that the accused has done bad things in the

past, so they must have therefore done this bad thing as well. At the same time,

and as the majority opinion points out, the rule allows evidence of past crimes to

prove “motive, opportunity, intent, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). But once a court allows

this type of evidence for the limited purpose permitted by the rule, the government

can, and often does, go ahead and violate the rule’s prohibition on using past

crimes to show that the defendant “acted in accordance” with that past conduct.


                                          53
           USCA11 Case: 19-13018         Date Filed: 08/23/2021      Page: 54 of 65



Fed. R. Evid. 404(b)(1). In my view, the government violated the prohibition of

Rule 404(b) in Ms. Jeune’s case. Because of this violation, I would reverse Ms.

Jeune’s convictions.1

                                               I

       I begin by setting out the specific government misconduct that fuels my

dissent. Among the very first words the jury heard from the government in its

opening statement were the following:

              In February of 2009, this defendant stood in a courtroom
              just like this courtroom, and she stood in front of a Judge,
              just like this Judge, and she admitted, under oath, that she
              had prepared false tax returns. . . . [T]he reason why we
              are here today is a continuation of what the defendant
              admitted back then because one thing is going to be very
              clear, ladies and gentlemen, this defendant did not stop
              stealing taxpayer money. . . . When she came out of
              prison, she went back to what she knew best, committing
              more tax fraud . . . .

Minutes later, the government repeated its propensity-based assertion that “[a]fter

[Ms. Jeune] went to prison, she went back to doing the same thing.” And then

again, the government told the jury that after her 2009 conviction, Ms. Jeune “went

back to what she knew best.”

       The government introduced Ms. Jeune’s 2009 conviction through Andrew

Schmit, the former IRS agent who investigated Jeune’s conduct underlying that


       1
         Because I would reverse Ms. Jeune’s convictions on this ground, I would not reach the
other issues raised in her appeal.
                                              54
         USCA11 Case: 19-13018      Date Filed: 08/23/2021   Page: 55 of 65



conviction. The government did not limit Mr. Schmit’s testimony to only Ms.

Jeune’s 2009 conviction and facts relevant to her “motive, opportunity, intent,

preparation,” etc. related to the 2019 case. Rather, the government painstakingly

took Mr. Schmit through the details of Ms. Jeune’s 2009 case. Mr. Schmit’s

testimony went almost line-by-line through partly redacted transcripts of Ms.

Jeune’s previous plea hearing and sentencing.

      These actions by the government exposed the jury to irrelevant and

prejudicial facts regarding Ms. Jeune’s 2009 conviction. Although the District

Court’s ruling on this topic allowed the government to tell the jury about Ms.

Jeune’s conviction for one count of tax fraud, the government read to the jury from

the plea hearing transcript that she was originally charged with 30 counts of tax

fraud. Then from the 2009 sentencing transcript, the government quoted Ms.

Jeune’s “pray[er]” for “favor and mercy” from the court. And the government told

the jury that Ms. Jeune’s sentence for her 2009 conviction was 18 months.

      The government closed its case largely the same way it opened. The

government told the jury that after Ms. Jeune was released from prison for the

2009 conviction, she went “right back to her fraud factory, her tax preparation

business.” The government also argued Ms. Jeune conspired with her sister to

commit tax fraud in this case because Jeune “admitted she had conspired with [her

sister] to commit tax preparation fraud in 2009,” “which led to that conviction.”


                                         55
           USCA11 Case: 19-13018      Date Filed: 08/23/2021   Page: 56 of 65



                                           II

         On this record, the government improperly used Ms. Jeune’s 2009

conviction, and the resulting error was not harmless. I address these two points in

order.

                                           A

         In ruling on the government’s motion under Rule 404(b), the District Court

allowed the government to place Ms. Jeune’s 2009 conviction into evidence.

Under this rule, “[e]vidence of any other crime, wrong, or act is not admissible to

prove a person’s character in order to show that on a particular occasion the person

acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Yet on the other

hand, evidence of prior bad acts “may be admissible for another purpose, such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). In short, “Rule

404(b) prohibits the introduction of pure propensity evidence.” United States v.

Covington, 565 F.3d 1336, 1341 (11th Cir. 2009).

         This Court has a three-prong test for the admissibility of evidence under

Rule 404(b): (1) the evidence must be “relevant to an issue other than the

defendant’s character”; (2) the prior act must be “proved sufficiently to permit a

jury determination the defendant committed the act”; and (3) “the evidence’s

probative value cannot be substantially outweighed by its undue prejudice, and it


                                           56
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 57 of 65



must satisfy Federal Rule of Evidence 403.” United States v. Eckhardt, 466 F.3d

938, 946 (11th Cir. 2006). My review of the government’s various uses of Ms.

Jeune’s 2009 conviction tells me that many of their references were irrelevant to

any issue other than her character and that they were unduly prejudicial. Thus the

government’s justification for what it did flunks the first and third requirements

established by our Court.

      I start with the first requirement. The majority opinion holds that the details

of Ms. Jeune’s 2009 conviction and sentence, which were introduced by the

government through Mr. Schmit, were relevant for issues other than her character,

including her intent, identity, knowledge, and absence of mistake. Maj. Op. at 17–

19. I have no quarrel with the idea that some of the uses the government made of

Ms. Jeune’s 2009 conviction came within the bounds of the rules. I therefore agree

with the majority that the government was not limited to introducing only the prior

judgment of conviction. But in other instances, the government went too far. In

particular, I take issue with the fact that the government noted Ms. Jeune was

originally charged with 30 counts of tax fraud, quoted Jeune’s “pray[er]” for “favor

and mercy,” and revealed Jeune’s sentence of 18 months’ imprisonment.

      That Ms. Jeune was initially charged with 30 counts of fraud, her 2009

colloquy with the court at her sentencing, and the length of her sentence were

simply not relevant to issues other than her character. See Eckhardt, 466 F.3d at


                                         57
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 58 of 65



946. Indeed, with respect to Ms. Jeune’s “pray[er]” for “mercy,” and during oral

argument in our Court, the government expressly “acknowledge[d] that was not

necessary” to its case. The government plainly used the prejudicial details of the

30 counts of fraud, Ms. Jeune’s expressed need for “mercy” on account of her prior

fraud, and the length of the sentence imposed on her in 2009 to support its

argument that Jeune committed fraud again in the 2019 case. These facts were

“pure propensity evidence.” Covington, 565 F.3d at 1341.

      The government’s opening and closing statements also violated the

prohibition against using Ms. Jeune’s prior conviction as character evidence. For

starters, the government repeatedly stated that after leaving prison for the 2009

fraud conviction, Ms. Jeune went “back to” committing fraud. By my count, the

government made this statement at least four times. See Doc. 109: 9 (“When she

came out of prison, she went back to what she knew best, committing more tax

fraud . . . .”); id. at 11 (“After she went to prison, she went back to doing the same

thing.”); id. at 12 (“Now, when she came out of prison, as I mentioned, she went

back to what she knew best.”); Doc. 113: 188 (“She [went] right back to her fraud

factory, her tax preparation business.”). Likewise, the government argued in

closing that Ms. Jeune conspired with her sister to commit tax fraud in this case

because Jeune “admitted she had conspired with [her sister] to commit tax

preparation fraud in 2009,” “which led to that conviction.”


                                          58
         USCA11 Case: 19-13018        Date Filed: 08/23/2021     Page: 59 of 65



      These statements plainly relate to Ms. Jeune’s character. See Eckhardt, 466

F.3d at 946. Tellingly, at oral argument, the government acknowledged that it was

“not necessary” to its case to say Ms. Jeune went “back to” committing fraud. This

record reflects no other reason for the government to say Ms. Jeune went “back to”

committing fraud after her prior fraud conviction except to support the argument

that she should be convicted of fraud in this case because she committed fraud

before. I agree with the majority that these remarks were a “clear propensity

argument” and were “simply impermissible.” Maj. Op. at 25. Well said.

      As for the third requirement, there is no question under our precedent that

the facts underlying the 2009 conviction and the government’s statements in

opening and closing were unduly prejudicial to Ms. Jeune. “Extrinsic evidence of

other crimes, wrongs, or acts is inherently prejudicial to the defendant.” United

States v. Sterling, 738 F.3d 228, 238 (11th Cir. 2013) (quotation marks omitted).

This is because when faced with such evidence, “the jury may convict the

defendant not for the offense charged but for the extrinsic offense.” United States

v. Beechum, 582 F.2d 898, 914 (5th Cir. 1978); see also United States v. Myers,

550 F.2d 1036, 1044 (5th Cir. 1977) (“A concomitant of the presumption of

innocence is that a defendant must be tried for what he did, not for who he is. The

reason for this rule is that it is likely that the defendant will be seriously prejudiced




                                           59
           USCA11 Case: 19-13018         Date Filed: 08/23/2021       Page: 60 of 65



by the admission of evidence indicating that he has committed other crimes.”).2 I

easily conclude that the undue prejudice of the government’s extensive discussion

and characterization of Ms. Jeune’s 2009 crime substantially outweighed any

probative value it offered. See Eckhardt, 466 F.3d at 946.

                                               B

       Although the majority and I join forces to condemn some of the

government’s actions here, I cannot agree with the majority’s conclusion that there

is “no basis . . . to reverse on this record.” Maj. Op. at 26. I don’t believe the

government’s misuse of Ms. Jeune’s 2009 conviction was harmless error, as I think

the government’s misconduct prejudiced Ms. Jeune’s defense. As I’ve set out

above, I count at least four times in its opening and closing statements when the

government made its impermissible statement that after leaving prison for the 2009

fraud conviction, Ms. Jeune went “back to” committing fraud. Beyond that, the

government reinforced its propensity argument by asserting Jeune conspired with

her sister to commit tax fraud in this case because Jeune “admitted she had

conspired with [her sister] to commit tax preparation fraud in 2009,” “which led to

that conviction.” Finally, and as also set out above, I believe the government

misused some facts underlying the 2009 conviction for propensity purposes: the


       2
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.
                                               60
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 61 of 65



fact Ms. Jeune was charged with 30 counts of tax fraud, her “pray[er]” for “favor

and mercy,” and the length of her sentence. The government’s drumbeat of

propensity infected Ms. Jeune’s entire trial.

      The contrary arguments made by the majority as well as the government do

not persuade me. First, the majority declines to reverse Ms. Jeune’s convictions

because “opening and closing ‘statements and arguments of counsel are not

evidence,’” and because the government’s statements here are not “an appropriate

basis for vacating [Jeune’s] conviction” in light of the length of the trial and the

amount of evidence. Id. But as the majority acknowledges, this would not be the

first time our Court has reversed a conviction based on opening and closing

statements. For example, in United States v. Dothard, 666 F.2d 498 (11th Cir.

1982), the Court reversed the defendant’s conviction based on “the prosecutor’s

closing argument,” which “constitute[d] an impermissible attempt to demonstrate

the accused’s bad character to prove that he acted in conformity therewith in

perpetrating the charged offense.” Id. at 505; see also, e.g., United States v.

Marshall, 173 F.3d 1312, 1318 (11th Cir. 1999) (“[T]he potential prejudice was

exacerbated by the Government’s use of the prior arrest evidence in its closing

argument.”). In my view, the government’s problematic statements, which we all

agree were impermissible, coupled with the government’s other propensity-based

evidence, require us to reverse Ms. Jeune’s convictions.


                                          61
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 62 of 65



      Second, the majority notes the District Court instructed the jury on how it

should consider the 2009 conviction and whether it could consider opening and

closing statements as evidence. Maj. Op. at 23, 26. The majority also says “juries

follow the judge’s instructions,” thus suggesting that the instructions cured any

error. Id. at 23–24, 26. The government makes a similar argument. To be sure,

jury instructions may be useful in certain circumstances. Still, the “naive

assumption that prejudicial effects can be overcome by instructions to the jury” is

something “all practicing lawyers know to be unmitigated fiction.” United States

v. Cook, 557 F.2d 1149, 1154 (5th Cir. 1977) (addressing jury instructions in a

Rule 404(b) context). This Court has a long line of precedent warning against

overreliance on jury instructions to cure error. See, e.g., United States v. Elysee,

993 F.3d 1309, 1342 (11th Cir. 2021) (stating “a limiting instruction may not

always sufficiently reduce the risk that the jury will misuse” evidence and that the

instruction may cure “the risk of undue prejudice in limited circumstances”)

(quotation marks omitted); United States v. Crutchfield, 26 F.3d 1098, 1103 (11th

Cir. 1994) (“[A] jury cannot always be trusted to follow instructions to disregard

improper statements[.]”) (quotation marks omitted); United States v. Guerrero, 650

F.2d 728, 737 (5th Cir. Unit A July 1981) (indicating that a limiting instruction

might have only “possible efficacy”).




                                          62
         USCA11 Case: 19-13018       Date Filed: 08/23/2021    Page: 63 of 65



      It cannot be that a jury instruction cures every error. If this is how our Court

chooses to proceed, the government will have freewheeling authorization to do

whatever it wants to secure a conviction, no matter how prejudicial, so long as it

ensures something is said during the jury instructions to cleanse its misconduct. I

would draw the line at the government’s conduct here.

      Finally, the government tells us any error was harmless because there was

other “[o]verwhelming evidence of guilt.” But I do not see overwhelming

evidence to support Ms. Jeune’s convictions. For one thing, the District Court

itself acquitted Ms. Jeune on half of the charges in the indictment at the close of

the government’s case. Surely this is one indication that the government’s case

against Ms. Jeune had some problems. In fact, much of the government’s case

against Ms. Jeune was based on circumstantial evidence. Notably, the government

admitted in the District Court there was little evidence that Ms. Jeune was the one

who committed the fraud, because her name was “not on the paperwork” and she

supposedly “hid her identity to avoid detection . . . behind other people.” In other

cases this Court has held that a Rule 404(b) error was not harmless where a

prosecution was built on circumstantial evidence. See, e.g., United States v. Utter,

97 F.3d 509, 513–15 (11th Cir. 1996); Aetna Cas. & Sur. Co. v. Gosdin, 803 F.2d

1153, 1159–60 (11th Cir. 1986).




                                          63
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 64 of 65



      Ms. Jeune’s case offers one quick example. Ms. Jeune was convicted of

Count 4, which the majority acknowledges was based on circumstantial evidence.

Maj. Op. at 33. Count 4 charged Ms. Jeune with filing a false 2013 individual

income tax return on behalf of taxpayer Nicholas Davis. There was “no direct

proof” Ms. Jeune filed Mr. Davis’s tax return. Id. Neither was Ms. Jeune listed as

the preparer on the return. Mr. Davis, who testified at trial, said he handed his tax

paperwork to Ms. Jeune’s sister, and when dropping off his paperwork, he only

ever saw her sister and a man. Mr. Davis did not “stick around to see what

happened with the paperwork.” The lack of evidence implicating Ms. Jeune in the

preparation and filing of Mr. Davis’s return is an example of the weaknesses in the

government’s case against her. This supports my conclusion that the government’s

misconduct was not harmless.

      But I have a more serious concern with the government’s representation to

this Court that any error was harmless because there was “[o]verwhelming

evidence of guilt.” Namely, the government made the exact opposite

representation to the District Court. During the hearing on the government’s

motion in limine to admit Ms. Jeune’s 2009 conviction, the government told the

District Court that “while there is overwhelming evidence of fraud in this case,”

“what is not overwhelming in this case is evidence that this defendant was the one

who did it.” Presumably the government knows its case best, so I would hold the


                                          64
         USCA11 Case: 19-13018       Date Filed: 08/23/2021   Page: 65 of 65



government to the representation it made to the trial court. In other instances this

Court has ruled that a Rule 404(b) error was not harmless and reversed a

defendant’s conviction when the government, “by its own admission in a filing

with the district court, . . . did not have overwhelming evidence” of a key element

of the offense. United States v. Carrasco, 381 F.3d 1237, 1241 (11th Cir. 2004)

(per curiam) (quotation marks omitted). This approach would be the right one

here. I would hold the government to account when it first urges the trial court to

allow it to rely on problematic evidence because its case is so weak, and then

arrives in our Court to say that its misuse of that evidence was harmless because its

case was so strong. We can only put an end to this practice by holding the

government accountable. I would do so here by reversing Ms. Jeune’s conviction.

                                         III

      In sum, the government violated Rule 404(b) by the way it used Ms. Jeune’s

2009 conviction, and the error was not harmless. I would therefore reverse Ms.

Jeune’s convictions, and I respectfully dissent.




                                         65